DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation "the tissue".  There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no recitation of a “tissue” in either claim 12 or claim 1 (upon which claims 12 and 13 depend) that clearly indicates what structure is being claimed. One of ordinary skill in the art would not know what “tissue” is being recited based on the claims as drafted. Hence, claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, the “tissue” has been interpreted as any tissue imaged by the magnetic resonance system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hajnal et al (US8842896 B2, 2014-09-23; note that citations reference the related application US2010/0329528 A1, 2010-12-30) (hereinafter “Hajnal”) in view of Kunimatsu et al (“The optimal trackability threshold of fractional anisotropy for diffusion tensor tractography of the corticospinal tract” Magn Reson Med Sci. (2004) Apr 1;3(1):11-7) (hereinafter “Kunimatsu”).
	Regarding claim 1, Hajnal teaches a system for diagnosing brain pathologies (“The present invention extends the SVR technique so that it can be used, for example, in diffusion tensor imaging (DTI) of the in-utero foetal brain” [0019], fig. 7 and assoc par; the system is used for diagnostic purposes [0002]-[0009]), the system comprising: 
	a magnetic resonance imaging (MRI) scanner (“The scan may be of many different types, in particular tomographic scans, including for example magnetic resonance imaging (MRI), functional MRI (fMRI)” [0009]; “a scanner 10 has a scanning space 11 in which a subject 12 can be placed to perform a scan” [0073]; scanner may be a magnetic resonance imaging scanner), comprising:
	a magnetic resonance imager configured to generate an MRI scan of a brain of a patient (“The scan may be of many different types, in particular tomographic scans, including for example magnetic resonance imaging (MRI),” [0009]; “The present invention extends the SVR technique so that it can be used, for example, in diffusion tensor imaging (DTI) of the in-utero foetal brain” [0019]),
	a magnetic resonance elastographer configured to measure elastic vibration of the brain (“The scan may be of many different types, in particular tomographic scans, including for example magnetic resonance imaging (MRI), functional MRI (fMRI), ultrasound, relaxometry, elastography” [0009]; elastography measures elastic vibrations), and
		a diffusion tensor imager configured to:
			generate a diffusion tensor imaging (DTI) scan of the brain (“The present invention extends the SVR technique so that it can be used, for example, in diffusion tensor imaging (DTI) of the in-utero foetal brain” [0019], [0046]-[0048], figs. 4-5 and assoc par; diffusion tensor imaging is applied to foetal subjects for imaging the brain [0046]-[0048]), and
			generate a fractional anisotropy (FA) metric based on the DTI scan (“FA maps. (a) is the FA maps reconstructed directly from one set of diffusion tensor imaging with 15 directions before motion correction viewed in transverse, coronal and sagittal planes…The absolute mean difference in FA values between the reconstruction and the gold standard is only 2.8% with STD 7.1% given the maximum FA value 100%” [0024], fig. 3, tables 2, 3 and assoc par; FA maps reconstructed from diffusion tensor imaging (i.e. FA based on DTI scan) produce FA values (i.e. metric) [0061]-[0063]); and
	a medical analyzer configured to:
		receive the MRI scan, the elastic vibration, the DTI scan, and the FA metric (“A processing system 14 is arranged to receive scan data in the form of sample sets from the scanner, to process the sample sets, and produce an image on a display 16” [0073]; processing system (i.e. medical analyzer) receives all scan data (e.g. MRI, DTI, FA, elastogram)), and
	determine isotropic brain stiffness based on the elastic vibration (“Since the objective is to produce a 3D image volume we choose imaging parameters that result in approximately isotropic resolution” [0038]), and to determine anisotropic brain stiffness based on the elastic vibration and the DTI scan (“In the case of DTI data, the individual diffusion weighted slices have different contrast both relative to the b=0 images and to each other because of the effects of varying the direction of sensitization on anisotropic tissues such as white matter tracts” [0033]; “Thus the 3D PSF is anisotropic with a central peak that is slightly narrower in the in-plane direction, but is more localized in the slice selection direction.” [0038]; elastography (i.e. elastic vibration) maps the stiffness of soft tissues in the subject being imaged, and resulting imaging indicates isotropic or anisotropic properties), and
	determine stiffness of segments of the brain based on the isotropic brain stiffness or the anisotropic brain stiffness (“The foetal brain is then extracted from all the other images using a registration based segmentation [B3]. This segmentation is later refined by interleaving it with the registration process used to determine slice alignment, allowing both registration and segmentation to be iteratively improved” [0051]; brain segmentation based on registration of images from the elastography images),
	but Hajnal fails to explicitly teach a FA metric of 0.2.
	However, in the same field of endeavor, Kunimatsu teaches the use of three-dimensional diffusion tractography (Introduction p.11);
	further teaching a magnetic resonance imaging (MRI) scanner, comprising:
	a magnetic resonance imager configured to generate an MRI scan of a brain of a patient, a magnetic resonance elastographer configured to measure elastic vibration of the brain (“Diffusion tensor MR imaging was performed with a 1.5T scanner with echo planar capability (Signa Horizon, GE Yokogawa Medical Systems, Tokyo, Japan). [Methods for 3D-DTT of the CST p.13]; the scanner is capable of both MRI and MRE imaging), and
		a diffusion tensor imager configured to:
			generate a diffusion tensor imaging (DTI) scan of the brain (“For diffusion tensor MR imaging, we used a single-shot spin-echo echo planar” [Methods for 3D-DTT of the CST p.13]; “Diffusion tensor elements at each voxel were determined by least-square fitting and diagonalized to obtain three eigenvalues and three eigenvectors” [Methods for 3D-DTT of the CST p.13], figs. 1-3 and assoc par), and
			generate a fractional anisotropy (FA) metric based on the DTI scan (“The FA values of the right and left corticospinal tracts were measured on transaxial sections” [Selective FA measurement of the CST with 3D-DTT p.14-15], figs. 1-3 and assoc par); and
	a medical analyzer configured to:
		receive the MRI scan, the elastic vibration, the DTI scan, and the FA metric (“With the workstation, we extracted voxels that the CST penetrated and thus segmented the CST (voxelization) ... The voxels contained information on diffusion ellipsoids that enabled us to define a cross-section of the CST as a region of interest in order to selectively calculate the FA values of the CST at any level desired” [Selective FA measurement of the CST with 3D-DTT p.14-15], figs. 1-3 and assoc par; the imaging results (i.e. MRI, elastogram, DTI and FA information) are processed by the workstation (i.e. medical analyzer)),
		determine whether the FA metric is less than 0.2 (“Our results indicate
that the optimal threshold of FA for 3D-DTT of the CST is around 0.20.” [Discussion p.15]),
		in response to a determination that the FA metric is less than 0.2, determine isotropic brain stiffness based on the elastic vibration (“Interpolation along the z-axis was also applied to obtain isotropic data” [Methods for 3D-DTT of the CST p.13]; “an FA threshold of around 0.20 is optimal for both the affected and unaffected sides” [Discussion p.15-16], fig. 3 and assoc par),
		in response to a determination that the fractional anisotropy is greater than or equal to 0.2, determine anisotropic brain stiffness based on the elastic vibration and the DTI scan (“Setting a lower limit on the FA values of diffusion ellipsoids and terminating tract elongation below the threshold is one way to avoid inaccurate fiber tracking” [Introduction p.11-12]; “an FA threshold of around 0.20 is optimal for both the affected and unaffected sides” [Discussion p.15-16], fig. 3 and assoc par; fractional anisotropy represents the magnitude of anisotropic diffusion in the brain [Discussion p.15-16]), and 
		determine stiffness of segments of the brain based on the isotropic brain stiffness or the anisotropic brain stiffness (“Interpolation along the z-axis was also applied to obtain isotropic data” [Methods for 3D-DTT of the CST p.13]; “High FA values represent thick fiber bundles running in a uniform direction with preserved water diffusion along the axons, while low FA values represent a mixture of crossed fibers or
impaired water diffusion” [Discussion p.16], figs. 1-3 and assoc par; the isotropic or anisotropic brain stiffness is derived based on the trackability threshold found from FA values [Discussion p.15-16]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Hajnal with the fractional anisotropy metric taught by Kunimatsu. Imaging of moving objects (e.g. organs in the chest and abdomen, the heart, moving joints) is of increasing clinical and medical research interest (Hajnal [0002]). Three-dimensional diffusion tensor tractography is a novel technique for non-invasive visualization of neuronal fiber tracts, used chiefly to depict the corticospinal tract for the purpose of evaluating spatial relationships; setting a lower limit on the FA values of diffusion ellipsoids and terminating tract elongation below the threshold is one way to avoid inaccurate fiber tracking (Kunimatsu [Introduction p.11-12]).
	Regarding claim 2, Hajnal in view of Kunimatsu teach the system of claim 1,
	wherein Hajnal further teaches the MRI scanner is further configured to determine longitudinal and transverse precessions of atoms in the brain (“TR should be at least 3 time of spin-lattice relaxation time T1 to guarantee the fully recover of longitudinal magnetization to prevent any signal loss” [0066]; “transverse data were acquired” [0060], figs. 3-5 and assoc par; the system acquires both precessions of atoms based on MR data that fully recovers longitudinal magnetization, and transverse imaging).
	Regarding claim 3, Hajnal in view of Kunimatsu teaches the system of claim 2, 
	wherein Hajnal further teaches the MRI scanner is configured to generate longitudinal relaxation (T1) and transverse relaxation (T2) images based on the precessions of atoms in the brain (“the methods proposed are applicable to any other imaging protocol that requires multiple measurements to be combined. Example include functional Magnetic Resonance Imaging (fMRI), perfusion imaging, …, quantitative T1 or T2 imaging” [0006]; “A high resolution anatomical volume acquired with T2-W single short Turbo Spin Echo (ssTSE) dynamic sequence was also reconstructed” [0060], figs. 4-5 and assoc par; “TR should be at least 3 time of spin-lattice relaxation time T1 to guarantee the fully recover of longitudinal magnetization to prevent any signal loss” [0066]; system generates EPI images based on T1 and T2 imaging [0064]-[0067]).
	Regarding claim 4, Hajnal in view of Kunimatsu teaches the system of claim 3,
	wherein Hajnal teaches the medical analyzer is further configured to identify segments of the brain based on the DTI scan and the T1 and T2 images (“Working in the image domain it is possible to segment the anatomy of interest and separate it from the rest of the field of view… In the case of DTI data, the individual diffusion weighted slices have different contrast both relative to the b=0 images and to each other because of the effects of varying the direction of sensitization on anisotropic tissues such as white matter tracts” [0033], figs. 3-6 and assoc par; the anatomy of interest (i.e. segments of the brain) are identified based on acquired DTI data and EPI images, which are based on T1 and T2 images [0064]-[0067]).
	Regarding claim 5, Hajnal in view of Kunimatsu teaches the system of claim 1,
	wherein Hajnal further teaches the diffusion tensor imager is configured to generate DTI eigenvectors and eigenvalues based on the DTI (“We use the Sparse Equations and Least SQuares Regression (LSQR) method (see ref. 11) to solve for sparse matrix Dxx−Dyz, and then calculate its eigenvalues to determine corresponding ADC and FA values” [0047]; “This is achieved by reformatted the diffusion matrix with 3 eigenvalues together with 3 rotations to define its principle eigenvector” [0048]).

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hajnal in view of Kunimatsu as applied to claim 1 above, and further in view of Huston et al (US2013/0131490 A1, 2013-05-23) (hereinafter “Huston”).
	Regarding claim 6, Hajnal in view of Kunimatsu teaches the system of claim 1, 
	wherein Hajnal teaches the medical analyzer deriving stiffness of the brain compared against a healthy control (“The results were then compared to the gold standard (volunteer stationary) data to validate the method” [0054]),
	but the combination of references fails to explicitly teach comparing brain stiffness against a healthy control to determine whether the brain exhibits brain trauma or pathology.
	However, in the same field of endeavor, Huston teaches a system for analyzing a subject using a magnetic resonance imaging (MRI) system ([abst.], [clm 11]), further teaching a medical analyzer (“The workstation 102 includes a processor 108” [0020]) is configured to:
	compare the stiffness of segments of the brain against a healthy control (“The elastograms, as will be described, can be compared to baseline elastograms at process block 312 to then generate a report at process block 314” [0039], figs. 3-4 and assoc par); and
	determine whether the brain exhibits brain trauma or pathology based on the comparison (“a baseline of healthy MRE elastogram information can be generated for use, for example, at process block 314” [0040], figs. 3-4 and assoc par; diagnosis of Alzheimer’s disease is made based on comparison of brain stiffness against control images [see figs. 3 and 4 reproduced below]).

    PNG
    media_image1.png
    877
    444
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    628
    730
    media_image2.png
    Greyscale

The brain stiffness images of indicated patients are compared against healthy controls (fig. 3, 312) to diagnose the prevalence of neurodegenerative disease (Huston figs. 3-4)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above by comparing against a healthy control as taught by Huston. It would be desirable to have a system and method for improving the detection of potential biomarkers for neurodegenerative disease and to, ultimately, improve the clinical ability to diagnosis neurodegenerative disease (Huston [0009]).
	Regarding claim 7, Hajnal and Kunimatsu in view of Huston teaches the system of claim 6, but Hajnal and Kunimatsu fail to explicitly teach the comparison.
	However, in the same field of endeavor, Huston teaches the medical analyzer is further configured to determine, based on the comparison, which regions of the brain are healthy and which regions of the brain are unhealthy (“Dispersion is potentially a very important parameter for characterizing tissues in medical imaging applications” [0037]; “the present invention recognizes that, since diseases of the brain have characteristic topographies, MRE can be used as a tool to measure regional stiffness” [0045]; stiffness images are compared between healthy control and indicated patients to characterize diseased brain tissues [see claim 6 rejection; fig. 4 reproduced below]).

    PNG
    media_image3.png
    628
    730
    media_image3.png
    Greyscale

The health brain images (CN-) are compared against diseased brains to determine regions that are unhealthy (boxed) (Huston fig. 4, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above to determine regional health as taught by Huston. Three-dimensional diffusion tensor tractography is a novel technique for non-invasive visualization of neuronal fiber tracts, used chiefly to depict the corticospinal tract for the purpose of evaluating spatial relationships; setting a lower limit on the FA values of diffusion ellipsoids and terminating tract elongation below the threshold is one way to avoid inaccurate fiber tracking (Kunimatsu [Introduction p.11-12]). It would be desirable to have a system and method for improving the detection of potential biomarkers for neurodegenerative disease and to, ultimately, improve the clinical ability to diagnosis neurodegenerative disease (Huston [0009]).
	Regarding claim 12, Hajnal in view of Kunimatsu teaches the system of claim 1, 	wherein Hajnal teaches the medical analyzer deriving stiffness of the brain compared against a healthy control (“The results were then compared to the gold standard (volunteer stationary) data to validate the method” [0054]),
	but the combination of references fails to explicitly teach comparing brain stiffness against a healthy control to determine whether the brain exhibits brain trauma or pathology.
	However, in the same field of endeavor, Huston teaches a medical analyzer further configured to:
	compare the stiffness of segments of the tissue against a healthy control (“The elastograms, as will be described, can be compared to baseline elastograms at process block 312 to then generate a report at process block 314” [0039], figs. 3-4 and assoc par; “The physical properties of tissue are measured using MRE by applying a stress and observing the resulting strain.” [0036]; brain is a tissue whose stiffness is compared [see claim 6 rejection]); and
	determine whether the tissue exhibits trauma or pathology based on the comparison (“a baseline of healthy MRE elastogram information can be generated for use, for example, at process block 314” [0040], figs. 3-4 and assoc par; “The physical properties of tissue are measured using MRE by applying a stress and observing the resulting strain.” [0036]; [see claim 6 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above by comparing against a healthy control as taught by Huston. It would be desirable to have a system and method for improving the detection of potential biomarkers for neurodegenerative disease and to, ultimately, improve the clinical ability to diagnosis neurodegenerative disease (Huston [0009]).
	Regarding claim 13, Hajnal and Kunimatsu in view of Huston teaches teaches the system of claim 12, but Hajnal and Kunimatsu fail to explicitly teach the comparison.
	However, in the same field of endeavor, Huston teaches the medical analyzer is further configured to determine, based on the comparison, which regions of the tissue are healthy and which regions of the tissue are unhealthy (“Dispersion is potentially a very important parameter for characterizing tissues in medical imaging applications” [0037]; “the present invention recognizes that, since diseases of the brain have characteristic topographies, MRE can be used as a tool to measure regional stiffness” [0045]; stiffness images are compared between healthy control and indicated patients to characterize diseased brain tissues [see claim 7, 12 rejections]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above to determine regional health as taught by Huston. Three-dimensional diffusion tensor tractography is a novel technique for non-invasive visualization of neuronal fiber tracts, used chiefly to depict the corticospinal tract for the purpose of evaluating spatial relationships; setting a lower limit on the FA values of diffusion ellipsoids and terminating tract elongation below the threshold is one way to avoid inaccurate fiber tracking (Kunimatsu [Introduction p.11-12]). It would be desirable to have a system and method for improving the detection of potential biomarkers for neurodegenerative disease and to, ultimately, improve the clinical ability to diagnosis neurodegenerative disease (Huston [0009]).

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hajnal in view of Kunimatsu as applied to claim 1 above, and further in view of Romano et al (“Moderate to Severe TBI Studies Using Mixed Model Inversions”. 1st International MRE Workshop; 2017) (hereinafter “Romano”).
	Regarding claim 8, Hajnal in view of Kunimatsu teaches the system of claim 1,
	wherein Hajnal teaches the medical analyzer ([see claim 1 rejection]),
	but the combination of references above fails to explicitly teach mixed-model inversion method.
	However, in the same field of endeavor, Romano teaches obtaining a database of MRE and DTI measurements ([Project Goals, slide 3]),
	further teaching determining stiffness of segments of the brain using a mixed-model inversion (MMI) method (“For low FA (<0.2), we find that this indicates isotropic regions while for higher FA (≥0.2), we find that this indicates anisotropic regions. Therefore, we implement a Mixed Model.” [Mixed Model Inversions slide 6]; a mixed model is implemented to determine the stiffness of the brain for isotropic or anisotropic regions depending on the FA value).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above with mixed model inversions as taught by Romano. It is desired to provide inversion/analysis of magnetic resonance elastography measurements to obtain isotropic and anisotropic stiffness constants (Romano [Project Goals slide 3]). Three-dimensional diffusion tensor tractography is a novel technique for non-invasive visualization of neuronal fiber tracts, used chiefly to depict the corticospinal tract for the purpose of evaluating spatial relationships; setting a lower limit on the FA values of diffusion ellipsoids and terminating tract elongation below the threshold is one way to avoid inaccurate fiber tracking (Kunimatsu [Introduction p.11-12]).
	Regarding claim 9, Hajnal and Kunimatsu in view of Romano teaches the system of claim 8, 
	whererin Hajnal further teaches 22 metrics including MRI metrics, diffusion metrics, isotropic metrics, and anisotropic metrics ([see tables 3-4 attached below]),

    PNG
    media_image4.png
    428
    821
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    285
    763
    media_image5.png
    Greyscale

Table of metrics (greater than 22 metrics featured) derived for various anatomical locations using magnetic resonance elastography techniques (Hajnal tables 3-4)
	but the combination of references above fails to explicitly teach mixed-model inversion method.
	However, in the same field of endeavor, Romano teaches wherein the MMI method (“we implement a Mixed Model.” [Mixed Model Inversions slide 6]; [see claim 8 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above featuring the metrics taught by Hajnal with mixed model inversions as taught by Romano. It is desired to provide inversion/analysis of magnetic resonance elastography measurements to obtain isotropic and anisotropic stiffness constants (Romano [Project Goals slide 3]). Three-dimensional diffusion tensor tractography is a novel technique for non-invasive visualization of neuronal fiber tracts, used chiefly to depict the corticospinal tract for the purpose of evaluating spatial relationships; setting a lower limit on the FA values of diffusion ellipsoids and terminating tract elongation below the threshold is one way to avoid inaccurate fiber tracking (Kunimatsu [Introduction p.11-12]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793